Case 1:13-cv-01835-RGA Document 1082 Filed 04/16/19 Page 1 of 3 PageID #: 69684




                          IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF DELAWARE



TQ DEL TA LLC,

                        Plaintiff,

                V.                                       Civil Action No. 13-1835-RGA

2WIRE, INC.,

                        Defendant.




                               ORDER ON MOTIONS IN LIMINE


        The proposed pretrial order (D.1. 1068) contains six motions in limine (Exhibits 10, 11 ,

 12, 15, 16, 17). I rule on them as follows.


        PMIL # 1. The MIL is dismissed in part, granted in part, and deferred in part. Defendant

 states it will not use pejorative terms to refer to Plaintiff and will not discuss the assertion (or

 non-assertion) of patents against Defendant in other litigation. The motion as to those two issues

 is thus dismissed. The only issues in the upcoming trial are infringement and invalidity. Most of

 the rest of what Plaintiff seeks to exclude, such as its size, wealth, number of employees, and

 sources of funding are irrelevant, and I grant the motion to that extent. On the relevance of

 Plaintiffs business model to commercial success, I would like to hear about that at the pretrial

 conference.


        PMIL #2. The MIL is dismissed in part and granted in part. As to Plaintiffs first request

 that Defendant be limited to invalidity theories expressly included in its expert' s reports, there is
Case 1:13-cv-01835-RGA Document 1082 Filed 04/16/19 Page 2 of 3 PageID #: 69685




no dispute that Defendant is so limited. That portion of the motion is dismissed as moot. As to

the remainder of Plaintiffs request, Defendant offers no argument in support of the proposition

that Dr. Jacobsen should be allowed to testify about references that she did not disclose or

discuss in her report. It is too late to supplement Dr. Jacobsen' s report with another sixteen

references about the state of the art. Fed. R. Civ. Pro. 37(c)(l); Fed. R. Civ. Pro. 26(a)(2)(B). It

is not good enough to say that since the sixteen references were disclosed in various contentions

along the way, Dr. Jacobsen is free to use them to support her opinions. Thus, the balance of the

motion is granted.


        PMIL #3 . Both sides agree that Defendant has stated that it will not appeal to jurors by

implicitly or explicitly arguing that a verdict for Plaintiff will result in higher prices for internet

use by the jurors. Thus, the motion is moot and is dismissed.


        DMIL # 1. This MIL concerns Defendant's request for indemnity from Broadcom.

Defendant asserts that Broadcom is not indemnifying Defendant and at least implies that the

issue is not subject to further debate. Plaintiffs position on this is unclear. As to Dr. Yu, the

MILs do not say whether he was asked about indemnity and/or shown any of the relevant

documents. As to the Broadcom letter concerning standard essentiality, Defendant asserts that

would be hearsay (which seems like a reasonable argument), but Plaintiff has not addressed it.

The parties are requested to have the relevant documents ready to give me, and to be prepared to

discuss them at the pretrial conference.


        DMIL #2 . This MIL concerns the possibility of Plaintiff advancing a doctrine of

equivalents argument when none has ever been properly disclosed. Plaintiffs rejoinder is that

Defendant is improperly using a claim construction, so Plaintiff should be able to respond with

 its own undisclosed arguments in reply. It does not go like that. If I decide Defendant' s use of
Case 1:13-cv-01835-RGA Document 1082 Filed 04/16/19 Page 3 of 3 PageID #: 69686



the claim construction is improper, then the issue will not arise . If I decide Defendant's use is

proper, then Plaintiff has no basis to argue that it should be allowed to break the rules. Thus, the

motion is granted.


       DMIL #3. This MIL is premised on the possibility that I will allow Plaintiff to amend its

complaint after more than five years of litigation and within weeks of trial to add willfulness.

Since I am not going to do that, this motion is moot and I will dismiss it.


       IT IS SO ORDERED this      f    day of April 2019.
